


FOURTH AMENDMENT TO
WAREHOUSING CREDIT AGREEMENT


This Fourth Amendment to Warehousing Credit Agreement (this "Amendment") is made
and entered into as of March 3, 2003, by and among PLM Equipment Growth Fund V ,
a California limited partnership ("EGF V"), PLM Equipment Growth Fund VI, a
California limited partnership ("EGF VI"), PLM Equipment Growth & Income Fund
VII , a California limited partnership ("EGF VII"), Professional Lease
Management Income Fund I, L.L.C., a Delaware limited liability company ("Income
Fund I"), and Acquisub, LLC , a Delaware limited liability company ("Acquisub")
(EGV V, EGF VI, EGF VII, Income Fund I, and Acquisub each individually being a
"Borrower" and, collectively, the "Borrowers"), and PLM Financial Services, Inc.
, a Delaware corporation and the sole general partner, in the case of EGF V,
EGF VI and EGF VII, and the sole manager, in the case of Income Fund I and
Acquisub ("FSI"), the banks, financial institutions and institutional lenders
from time to time party to the Loan Agreement (defined below) and defined as
Lenders therein ("Lenders"), and Comerica Bank-California ( "Bank" ), successor
by merger to Imperial Bank not in its individual capacity, but solely as agent
(in such capacity, the "Agent").


Recitals


A.  Borrowers requested and the Lenders agreed to extend and make loans
available to Borrowers upon the terms and conditions contained in that certain
Warehousing Credit Agreement dated as of April 13, 2001, by and among the
Borrowers (other than EGF V), FSI, Agent, and the Lenders, as amended by that
First Amendment to Warehousing Credit Agreement, dated as of December 21, 2001,
by and among the Borrowers (other than EGF V), FSI, Agent and the Lenders, that
Second Amendment to Warehousing Credit Agreement, dated as of April 12, 2002, by
and among the Borrowers, FSI, Agent and the Lenders, and that Third Amendment to
Warehousing Credit Agreement, dated as of July 11, 2002, by and among the
Borrowers, FSI, Agent and the Lenders ( as the same may from time to time be
further modified, amended, supplemented, restated or superseded, the "Loan
Agreement"). Initially capitalized terms not defined herein shall have the
meanings assigned to such terms in the Loan Agreement.


B.  PLMI is a wholly owned subsidiary of MILPI Holdings, LLC, a Delaware limited
liability company ("MILPI"). Borrowers and FSI have requested that the Lenders
amend the Loan Agreement (i) to reflect that MILPI will be added as a Guarantor
under the Guaranty, (ii) to substitute MILPI for PLMI with respect to the
covenants contained in the PLMI Letter, (iii) to substitute MILPI for PLMI with
respect to the submission of quarterly and annual financial statements, and (iv)
to make certain other conforming changes, and the Lenders are willing to do so
on the terms and conditions set forth herein and in reliance on the
representations and warranties set forth herein.


Agreement


Now, Therefore , in consideration of the foregoing recitals and the mutual
covenants herein set forth and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, and to induce Agent and the Lenders to enter into this Amendment,
Borrowers, FSI, Lenders and Agent hereby agree as follows:


Section 1.  Amendments to Definitions.


1.1  New Definitions. The following definitions are hereby added to Section 1.1
of the Loan Agreement in alphabetical order:


" Fourth Amendment " means that certain Fourth Amendment to Warehousing Credit
Agreement, dated as of March 3, 2003, by and among the Borrowers, FSI, Agent and
the Lenders ( as the same may from time to time be further modified, amended,
supplemented, restated or superseded).


"MILPI" means MILPI Holdings, LLC, a Delaware limited liability company.


" MILPI Letter " means the MILPI Letter dated as of March 3, 2003 between MILPI
and Agent, including all amendments, modifications and supplements thereto, and
shall refer to the MILPI Letter as the same may be in effect from time to time,
substantially in the form of Exhibit A attached to the Fourth Amendment.


1.2  Revised Definitions. The following definitions are hereby amended and
restated in their entirety to read as follows:


" Change of Control " means: (i) the failure after December 21, 2001 of Gary
Engle or Jim Coyne, directly or indirectly, through one or more intermediaries,
to own, whether beneficially or as a trustee, guardian or other fiduciary,
fifty-one percent (51%) or more of (x) the stock having ordinary voting power in
the election of directors or (y) the ownership interests of either MILPI, PLMI,
FSI, TEC, Acquisub, IMI, or an Affiliate of IMI in its capacity as equipment
manager for any of the Equipment Growth Funds (the "Equipment Manager"), or any
Owner Trustee, or (ii) the failure after December 21, 2001 of Gary Engle or Jim
Coyne, directly or indirectly, through one or more intermediaries, to control
MILPI, PLMI, FSI, TEC, Acquisub, the Equipment Manager, or any Owner Trustee.
For purposes of this definition, "control" of MILPI, PLMI, FSI, TEC, Acquisub,
the Equipment Manager, or any Owner Trustee shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of its management
or policies, whether through the ownership of voting securities, by contract or
otherwise.


" Compliance Certificate " means, with respect to any Borrower (other than
Acquisub), a certificate signed by a Responsible Officer of such Borrower,
substantially in the form of Exhibit D , with such changes as Agent may from
time to time reasonably request for the purpose of having such certificate
disclose the matters certified therein and the method of computation thereof,
and with respect to MILPI, a certificate signed by a Responsible Officer of
MILPI, substantially in the form of Exhibit A-1 and Exhibit A-2 to the MILPI
Letter, with such changes as Agent may from time to time reasonably request for
the purpose of having such certificate disclose the matters certified therein
and the method of computation thereof.


" Funded Debt Ratio " means, as at any date of determination, the ratio of (a)
the aggregate principal amount of the Loans outstanding for Acquisub under the
Facility plus the undefeased portion of any Indebtedness of MILPI to (b) the
Consolidated Tangible Net Worth of MILPI.


" Guarantors " means MILPI, PLMI, FSI and TEC.


" Guaranty " means that certain Guaranty of even date herewith executed jointly
and severally by PLMI, FSI, and TEC in favor of Lenders and Agent, substantially
in the form of Exhibit H , as amended by Amendment No. 1 to Guaranty dated as of
March 3, 2003 pursuant to which MILPI joined the Guaranty as a Guarantor,
substantially in the form of Exhibit B to the Fourth Amendment, including all
further amendments, modifications and supplements thereto and all appendices,
exhibits and schedules to any of the foregoing, and shall refer to the Guaranty
as the same may be in effect from time to time.


" Loan Document " when used in the singular and "Loan Documents" when used in
the plural means any and all of this Agreement, the Notes, the Security
Documents, the Subordination Agreements, the Lockbox Agreement, the Guaranty,
the MILPI Letter, and any and all other agreements, documents and instruments
executed and delivered by or on behalf or support of any Borrower to Agent or
any Lender or any of their respective authorized designees evidencing or
otherwise relating to the Advances and the Liens granted to Agent, on behalf of
Lenders, with respect to the Advances, as the same may from time to time be
amended, modified, supplemented or renewed.


" Loan Parties " means EGF V, EGF VI, EGF VII, Income Fund I, Acquisub, any
Marine Subsidiary, any Owner Trustee, FSI, TEC, IMI, PLMI, and MILPI and a "
Loan Party " means any one of the Loan Parties.


" Security Agreements " means (i) the Security Agreement between EGF VI and
Agent, on behalf and for the benefit of the Lenders, providing for the grant of
a first priority perfected security interest in the Equipment being financed by
EGF VI under this Facility and certain related Collateral, subject to no other
Liens other than Permitted Liens, substantially in the form of Exhibit N (the
"Security Agreement (EGF VI)"), (ii) the Security Agreement between Income Fund
I and Agent, on behalf and for the benefit of the Lenders, providing for the
grant of a first priority perfected security interest in the Equipment being
financed by Income Fund I under this Facility and certain related Collateral,
subject to no other Liens other than Permitted Liens, substantially in the form
of Exhibit O (the "Security Agreement (Income Fund I)"), (iii) the Security
Agreement between Acquisub and Agent, on behalf and for the benefit of the
Lenders, providing for the grant of a first priority perfected security interest
in substantially all of the assets of Acquisub, subject to no other Liens other
than Permitted Liens, substantially in the form of Exhibit L (the "Security
Agreement (Acquisub)"), (iv) the Security Agreement between PLMI and Agent, on
behalf and for the benefit of the Lenders, providing for the grant of a first
priority perfected security interest in substantially all of the assets of PLMI,
subject to no other Liens other than Permitted Liens, substantially in the form
of Exhibit M (the "Security Agreement (PLMI)"), (v) the Security Agreement
between EGF V and Agent, on behalf and for the benefit of the Lenders, providing
for the grant of a first priority perfected security interest in the Equipment
being financed by EGF V under this Facility and certain related Collateral,
subject to no other Liens other than Permitted Liens, substantially in the form
of Exhibit N (except that any references to EGF VI therein shall be deemed to be
references to EGF V for the purpose of this clause) (the "Security Agreement
(EGF V)"), and (vi) the Security Agreement between MILPI and Agent, on behalf
and for the benefit of the Lenders, providing for the grant of a first priority
perfected security interest in substantially all of the assets of MILPI, subject
to no other Liens other than Permitted Liens, substantially in the form of
Exhibit M (except that any references to PLMI therein shall be deemed to be
references to MILPI for the purpose of this clause) (the "Security Agreement
(MILPI)"), in each case including all amendments, modifications and supplements
thereto and all appendices, exhibits and schedules to any of the foregoing, and
shall refer to each Security Agreement as the same may be in effect from time to
time.


" Subordination Agreements " means collectively (i) the Subordination Agreement
of even date herewith among PLMI, FSI, TEC, and IMI (" Original Subordinated
Lenders "), EGF VI, and Agent, substantially in the form of Exhibit I-1 (the
"Subordination Agreement (EGF VI)"), as amended by Amendment No. 1 to
Subordination Agreement dated as of March 3, 2003 pursuant to which MILPI joined
the Subordination Agreement (EGF VI) as a Subordinated Lender (MILPI, together
with the Original Subordinated Lenders, the " Subordinated Lenders "),
substantially in the form of Exhibit C-1 to the Fourth Amendment, (ii) the
Subordination Agreement of even date herewith among the Original Subordinated
Lenders, EGF VII, and Agent, substantially in the form of Exhibit I-2 (the
"Subordination Agreement (EGF VII)"), as amended by Amendment No. 1 to
Subordination Agreement dated as of March 3, 2003 pursuant to which MILPI joined
the Subordination Agreement (EGF VII) as a Subordinated Lender, substantially in
the form of Exhibit C-2 to the Fourth Amendment, (iii) the Subordination
Agreement of even date herewith among the Original Subordinated Lenders, Income
Fund I, and Agent, substantially in the form of Exhibit I-3 (the "Subordination
Agreement (Income Fund I)"), as amended by Amendment No. 1 to Subordination
Agreement dated as of March 3, 2003 pursuant to which MILPI joined the
Subordination Agreement (Income Fund I) as a Subordinated Lender, substantially
in the form of Exhibit C-3 to the Fourth Amendment, (iv) the Subordination
Agreement of even date herewith among the Original Subordinated Lenders,
Acquisub, and Agent, substantially in the form of Exhibit I-4 (the
"Subordination Agreement (Acquisub)"), as amended by Amendment No. 1 to
Subordination Agreement dated as of March 3, 2003 pursuant to which MILPI joined
the Subordination Agreement (Acquisub) as a Subordinated Lender, substantially
in the form of Exhibit C-4 to the Fourth Amendment, and (v) the Subordination
Agreement among the Original Subordinated Lenders, EGF V, and Agent,
substantially in the form of Exhibit I-1 (except that any references to EGF VI
therein shall be deemed to be references to EGF V for the purpose of this
clause) (the "Subordination Agreement (EGF V)"), as amended by Amendment No. 1
to Subordination Agreement dated as of March 3, 2003 pursuant to which MILPI
joined the Subordination Agreement (EGF V) as a Subordinated Lender,
substantially in the form of Exhibit C-5 to the Fourth Amendment, including all
further amendments, modifications and supplements thereto and all appendices,
exhibits and schedules to any of the foregoing, and shall refer to the
Subordination Agreements as the same may be in effect from time to time.    


Section 2.  Other Amendments to Existing Sections.


2.1  Section 3.3.1 of the Loan Agreement is amended by deleting "PLMI" in clause
(d) thereof and substituting "MILPI" therefor.


2.2  Section 4.1.4 of the Loan Agreement is amended and restated in its entirety
to read as follows:


4.1.4  Financial Condition . Borrower’s and MILPI’s audited consolidated
financial statements as of December 31, 2001 copies of which heretofore have
been delivered to Agent by such Borrower and MILPI, respectively, and all other
financial statements and other data submitted in writing by any Borrower and
MILPI to Agent or any Lender in connection with the request for credit granted
by this Agreement, are true, accurate and complete in all material respects, and
said financial statements and other data fairly present the consolidated
financial condition of such Borrower and MILPI, as of the date thereof, and have
been prepared in accordance with GAAP, subject to fiscal year-end audit
adjustments. There has been no material adverse change in the business,
properties or assets, operations, prospects, profitability or financial or other
condition of any Borrower or MILPI since December 31, 2001 (or the date of the
most recently delivered audited consolidated financial statements of such
Borrower or MILPI, whichever is later).


2.3  The lead-in paragraph to Section 5 of the Loan Agreement is amended by
deleting "PLMI" in the third line thereof and substituting "MILPI" therefor.


2.4  Section 5.1.1 of the Loan Agreement is amended by deleting "PLMI" wherever
that term appears in that section and substituting "MILPI" therefor.


2.5  Section 5.1.2 of the Loan Agreement is amended by deleting "PLMI" wherever
that term appears in that section and substituting "MILPI" therefor.


2.6  Section 5.1.5 of the Loan Agreement is amended by deleting "PLMI" wherever
that term appears in that section and substituting "MILPI" therefor.


2.7  Section 5.1.7 of the Loan Agreement is amended by deleting "or PLMI"
wherever that phrase appears in that section and substituting "PLMI, or MILPI"
therefor.
 
2.8  Section 5.1.11 of the Loan Agreement is amended by deleting "PLMI" in the
last line thereof and substituting "MILPI" therefor.


2.9  Section 5.1.12 of the Loan Agreement is amended by deleting "and PLMI" in
the last line thereof and substituting "PLMI, or MILPI" therefor.


2.10  Section 5.1.13 of the Loan Agreement is amended by deleting "PLMI" in the
second line thereof and substituting "MILPI" therefor.


2.11  The paragraph immediately following Section 5.1.13 of the Loan Agreement
is amended by deleting "PLMI" wherever that term appears in that paragraph and
substituting "MILPI" therefor.


2.12  Section 5.3 of the Loan Agreement is amended by deleting "PLMI" in the
ninth line thereof and substituting "MILPI" therefor.


2.13  Section 5.4 of the Loan Agreement is amended by deleting "PLMI" in the
last line thereof and substituting "MILPI" therefor.


2.14  Section 6.13 of the Loan Agreement is amended by deleting "PLMI" in the
eighth line thereof and substituting "PLMI or MILPI" therefor.


2.15  The paragraph immediately following Section 7.4 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:


AcquiSub covenants and agrees that, so long as the Commitments hereunder shall
be available, and until full, complete and indefeasible payment and performance
of the Obligations, including without limitation, all Loans evidenced by the
Notes, unless Requisite Lenders shall otherwise consent in writing, AcquiSub
shall cause MILPI to maintain a Funded Debt Ratio of not greater than 1.0:1.0,
all in accordance with the MILPI Letter.


2.16  Section 8.1.2 of the Loan Agreement is hereby amended by adding the
following language to the end thereof:


(c) MILPI defaults in the repayment of any principal of or the payment of any
interest on any Indebtedness or defaults in any payment in respect of any
Contingent Obligation, in each case exceeding, in the aggregate outstanding
principal amount, $2,000,000, or MILPI breaches or violates any term or
provision of any evidence of such Indebtedness or Contingent Obligation or of
any such loan agreement, mortgage, indenture, guaranty or other agreement
relating thereto with the result that such Indebtedness or Contingent Obligation
becomes or is caused to become then due and payable in its entirety, whether by
acceleration of otherwise; or


2.17  Section 8.1.6 of the Loan Agreement is amended by deleting "PLMI" in the
fourth line thereof and substituting "PLMI, MILPI" therefor.


2.18  Section 8.1.7 of the Loan Agreement is amended by deleting "PLMI" wherever
that term appears in that section and substituting "PLMI, MILPI" therefor.


2.19  Section 8.1.8 of the Loan Agreement is amended by deleting "PLMI" in the
third line thereof and substituting "PLMI, MILPI" therefor.


2.20  Section 8.1.15 of the Loan Agreement is amended and restated in its
entirety to read as follows:


8.1.15 Action By Governmental Authority . Any Governmental Authority enters a
decree, order or ruling (" Government Action ") which will materially and
adversely affect any Borrower’s, any Marine Subsidiary of such Borrower’s,
FSI’s, TEC’s, Acquisub’s, PLMI’s, or MILPI’s financial condition, operations or
ability to perform or pay such party’s obligations arising under this Agreement
or any instrument or agreement executed pursuant to the terms of this Agreement
or which will similarly affect any Owner Trustee holding record title to any
Eligible Inventory for the beneficial interest of such Borrower (or jointly with
one or more other Borrowers). Such Borrower or FSI shall have thirty (30) days
from the earlier of the date (a) Borrower or FSI, as applicable, first discovers
it is the subject of Government Action or (b) a Lender or any agency gives
notice of Government Action to take such steps as are necessary to obtain relief
from the Government Action. For the purpose of this paragraph, "relief from
Government Action" means to discharge or to obtain a dismissal of or release or
relief from (i)  any Government Action so that the affected party or parties do
not incur (A) any monetary liability in the case of Acquisub or any Marine
Subsidiary of Acquisub, (B)  monetary liability of more than $1,000,000 in the
case of any other Borrower or any Marine Subsidiary of such other Borrower, (C)
 monetary liability of more than $500,000 in the case of FSI, (D)  monetary
liability of more than $500,000 in the case of TEC, (E)  monetary liability of
more than $1,000,000 in the case of PLMI, (F) monetary liability of more than
$1,000,000 in the case of MILPI, or (G)  monetary liability of more than
$1,000,000, in the aggregate, in the case of any combination of the foregoing
Persons, or (ii)  any disqualification of or other limitation on the operation
of any Borrower, any Marine Subsidiary of such Borrower, FSI, TEC, Acquisub,
PLMI and MILPI, or any of them, which in the reasonable determination of
Requisite Lenders may have a Material Adverse Effect; or


Section 3.  Amendment to Section 3.2 of the Loan Agreement. Section 3.2 of the
Loan Agreement is hereby amended (i) by adding the following new Sections 3.2.4
and 3.2.5 immediately following the existing Section 3.2.3 and (ii) renumbering
existing Sections 3.2.4 and 3.2.5 as 3.2.6 and 3.2.7, respectively:


3.2.4  Security Documents (MILPI). Agent shall have received the Security
Agreement (MILPI) in form and substance satisfactory to Lenders, duly executed
and delivered by MILPI; there shall have been filed in all applicable
jurisdictions Uniform Commercial Code financing statements naming MILPI as
"debtor" and the Agent as "secured party" (which financing statements shall be
in form and substance acceptable to Agent) to perfect the security interest of
Agent in the Collateral described in the Security Agreement (MILPI) entered into
by MILPI, and there shall have been delivered to Agent or executed, filed and/or
recorded in all applicable jurisdictions such other instruments or documents as
Agent deems necessary or advisable to perfect its security interest in such
Collateral; and Agent shall have received such Lien and judgment searches,
opinions, releases, termination statements, and other documents and instruments
as Agent shall reasonably request to confirm that Agent shall have a first
priority perfected security interest in such Collateral subject to no other
Liens other than Permitted Liens.


3.2.5  Opinion (MILPI). Agent shall have received an originally executed opinion
of counsel with respect to MILPI, in form and substance satisfactory to Lenders,
dated as of the date of the initial Advance and addressed to Lenders, together
with copies of any officer’s certificate or legal opinion of other counsel or
law firm specifically identified and expressly relied upon by such counsel.


Section 4.  Conditions Precedent. The legal effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:


4.1  Executed Amendment. Agent shall have received this Amendment duly executed
and delivered by FSI and each Borrower, consented to and acknowledged by the
Guarantors (which for this purpose shall include MILPI), and the same shall have
become effective;


4.2   Corporate Documents. Agent shall have received, in form and substance
satisfactory to Lenders and their respective counsel, the following:


(a)  A certified copy of the records of all actions taken by MILPI, including
all resolutions of MILPI, authorizing or relating to the execution, delivery and
performance of this Amendment, the Loan Agreement and the other Loan Documents
and the consummation of the transactions contemplated hereby and thereby;


(b)  A certificate of a Responsible Officer of MILPI, stating that (A) the
certificate of formation, the operating agreement and any other formation
documents of MILPI attached to such certificate are true and accurate, remain in
full force and effect and have not been amended since the date thereof and
(B) MILPI is in good standing under the laws of the state of its formation and
each other jurisdiction where its ownership of Property and assets or conduct of
business require such qualification;


(c)  Certificates of incumbency and signature with respect to the authorized
representatives of MILPI executing each Loan Document to which it is a party;


(d)  Such other documents relating to each Loan Party as Lenders may reasonably
request;


4.3  Amendment to Guaranty.  Agent shall have received Amendment No. 1 to
Guaranty described in the definition of "Guaranty" contained in Section 1.2 of
this Amendment, in form and substance satisfactory to Lenders, duly executed and
delivered by each Guarantor (which for this purpose shall include MILPI);


4.4  Amendments to Subordination Agreements. Agent shall have received each
Amendment No. 1 to Subordination Agreement described in the definition of
"Subordination Agreements" contained in Section 1.2 of this Amendment, in form
and substance satisfactory to Lenders, duly executed and delivered by each
Subordinated Lender (which for this purpose shall include MILPI) and each
Borrower, respectively;


4.5  MILPI Letter. Agent shall have received the MILPI Letter (as defined in
Section 1.1 of this Amendment) in form and substance satisfactory to Lenders,
duly executed and delivered by MILPI. Upon the effectiveness of this Amendment,
the PLMI Letter shall automatically terminate;


4.6  Amendment No. 1 to Credit Agreement. Agent shall have received an Amendment
No. 1 to Credit Agreement amending the Credit Agreement in form and substance
satisfactory to Lenders, duly executed and delivered by EGF VI;


4.7  Material Adverse Effect . No event that has resulted or could result in a
Material Adverse Effect shall have occurred since the date of the most recent
financial statements delivered to Agent pursuant to Section 5.1 of the Loan
Agreement, as determined by Agent in its sole discretion; and


4.8  Payment of Fees. Agent shall have received   reimbursement from Borrowers
of its costs and expenses incurred (including, without limitation, its
attorneys’ fees and expenses) in connection with this Amendment and the
transactions contemplated hereby.    


Section 5.  Limited Amendment. Each of the amendments set forth in this
Amendment shall be limited precisely as written and shall not be deemed (a) to
be an amendment of any other term or condition of the Loan Agreement or the
other Loan Documents, to prejudice any right or remedy which Agent or any Lender
may now have or may have in the future under or in connection with the Loan
Agreement or the other Loan Documents or (b) to be a consent to any future
amendment.


Section 6.  Representations And Warranties. Each of Borrower and FSI represents
and warrants that its respective representations and warranties made in the Loan
Documents continue to be true and complete in all material respects as of the
date hereof after giving effect to this Amendment (except to the extent such
specifically relate to another date). Each of Borrower and FSI further
represents and warrants that the execution, delivery and performance of this
Amendment are duly authorized, do not require the consent or approval of any
governmental body or regulatory authority and are not in contravention of or in
conflict with any material law or regulation or any term or provision of any
other material agreement entered into by such Borrower or FSI, as applicable.


Section 7.  Governing Law. Except as otherwise expressly provided in any of the
Loan Documents, in all respects, including all matters of construction, validity
and performance, this Amendment shall be governed by, and construed and enforced
in accordance with, the laws of the State of California applicable to contracts
made and performed in such state, without regard to the principles thereof
regarding conflict of laws, and any applicable laws of the United States of
America.


Section 8.  Effective Date of Amendment; Full Force And Effect; Entire
Agreement. This Amendment shall be deemed effective as of December 31, 2002.
Except to the extent expressly provided in this Amendment, the terms and
conditions of the Loan Agreement and the other Loan Documents shall remain in
full force and effect. This Amendment and the other Loan Documents constitute
and contain the entire agreement of the parties hereto and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof or the extension of credit by the Lenders to the Borrowers
and/or their affiliates.


Section 9.  Counterparts . This Amendment may be executed in any number of
counterparts, and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument.


Witness the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.
 
 


Borrowers:                                                     PLM Equipment
Growth Fund V


By PLM Financial Services, Inc.,
                                                                        Its
General Partner


By _______________________________________


Its________________________________________
 


PLM Equipment Growth Fund VI


By PLM Financial Services, Inc.,
                                                                        Its
General Partner


By _______________________________________


Its________________________________________


PLM Equipment Growth & Income Fund VII


By PLM Financial Services, Inc.,
                                                                        Its
General Partner


By _______________________________________


Its________________________________________


Professional Lease Management Income Fund I, L.L.C.


By PLM Financial Services, Inc.,
                                                                        Its
Manager


By _______________________________________


Its________________________________________


Acquisub, LLC


By PLM Financial Services, Inc.
                                                                        Its
Manager


By _______________________________________


Its________________________________________
 


FSI:                                                                 PLM
Financial Services, Inc.


By _______________________________________


Its________________________________________
 

 
Lenders:                                                         Comerica
Bank-California,
                                                                       
successor by merger to Imperial Bank






By _______________________________________


Its________________________________________
 


PFF Bank & Trust


By _______________________________________


Its________________________________________
 

 
Agent:                                                            Comerica
Bank-California,
                                                                       
successor by merger to Imperial Bank






By _______________________________________


Its________________________________________






The undersigned Guarantors under the Multiparty Guaranty dated as of April 13,
2001, as amended by Amendment No. 1 to Guaranty dated as of March 3, 2003 (the
"Guaranty") hereby consent to the terms of the foregoing amendment and
acknowledge that the Guaranty remains fully effective in accordance with its
terms with respect to the obligations of the Borrowers under the Loan Agreement,
as amended pursuant to this Amendment.


Executed as of March 3, 2003.
 


PLM International, Inc.










By:__________________________


Its:__________________________










PLM Financial Services, Inc.










By:_________________________


Its:_________________________










PLM Transportation Equipment Corporation










By:__________________________


Its:__________________________










MILPI Holdings, LLC






By:_________________________


Its:_________________________



